Curtis, Ch.
(dissenting) I do not agree with the conclusions of the majority of the court. I find evidence of Mrs. Evans’ alertness to the dangers of the railroad crossing, and of the exercise of reasonable care and caution on her part to avoid them. It is not clear to me, from the evidence, what things were in fact visible to her when, just before stepping onto the tracks, she looked to the south, or clear that the calculations of counsel as to the location of the express train at that time were correct, and am convinced that the jury should have been permitted to decide both these points.
Furthermore, I consider that it should have been left to the jury to decide whether utider the circumstances, referring particularly to the presence of the freight train, Mrs. Evans was negligent in not seeing the express train when she looked to the south, *377if the jury should have found that the express train was then in fact within-range of her vision.